 



Exhibit 10.5
Sirenza Microdevices, Inc.
General Incentive Plan Terms and Conditions
As amended on October 22, 2007
1. Application
Set forth below are the general terms and conditions (“Terms”) upon which
eligible employees of Sirenza Microdevices, Inc. (the “Company”), its
subsidiaries and affiliates will be allowed to participate in such corporate
incentive plans as the Company may adopt from time to time, to the extent that
such plans explicitly incorporate these Terms by reference. Each such corporate
incentive plan incorporating said Terms is hereafter referred to as an
“Incentive Plan”. With respect to any particular participant in any Incentive
Plan, to the extent that the terms hereof conflict with the terms of any duly
authorized and written employment, severance or change of control agreement
between the Company or its subsidiary and such participant, the terms of the
individual agreement shall control.
2. Eligibility
All employees of the Company, its subsidiaries and affiliates who the Committee
specifically designates in an Incentive Plan shall be eligible to be selected to
participate in such Incentive Plan. The Committee may select the eligible
employees who shall participate in an Incentive Plan in any year at any time
before or during such year. Selection to participate in an Incentive Plan in any
year does not require the Committee to, or imply that the Committee will, select
the same person to participate in the Incentive Plan in any subsequent year, and
does not guarantee that any award under the Incentive Plan will be received by
such employee in any given year.
3. Administration
Each Incentive Plan shall be administered by the Compensation Committee of the
Board of Directors (the “Board”), or by another committee appointed by the Board
consisting of not less than two (2) Directors who are not employees of the
Company (the “Committee”). To the extent permitted by law, the Committee may
delegate its administrative authority with respect to any Incentive Plan and, in
the event of any such delegation of authority, the term “Committee” as used
herein and in any Incentive Plan shall be deemed to refer to the Committee’s
delegate as well as to the Committee. The Committee shall, subject to the
provisions herein and in any Incentive Plan, select employees to participate
therein; establish and administer the performance goals and the award
opportunities applicable to each participant and determine whether the goals
have been attained; construe and interpret the Incentive Plan and any agreement
or instrument entered into under the Incentive Plan; establish, amend, or waive
rules and regulations

 



--------------------------------------------------------------------------------



 



for the Incentive Plan’s administration; and make all other determinations which
may be necessary or advisable for the administration of the Incentive Plan. Any
determination by the Committee pursuant to the Incentive Plan shall be final,
binding and conclusive on all employees and participants and anyone claiming
under or through any of them.
4. Establishment of Performance Goals and Award Opportunities
At any time before or during each year, the Committee shall establish the method
for computing the amount of compensation which may be payable under the
Incentive Plan to each participant in the Incentive Plan for such year if the
performance goals established by the Committee for such year are attained in
whole or in part and if the participant’s employment by the Company, its
subsidiaries and affiliates continues for the required period. The Committee
shall also establish the performance goals for such year, which may be based on
any of the following performance criteria, either alone or in any combination,
and on either a consolidated or business unit level as the Committee may
determine, or such other criteria as the Committee may select: sales, net asset
turnover, earnings per share, cash flow, cash flow from operations, operating
profit, net operating profit, net income, income from operations, operating
margin, net income margin, return on net assets, return on total assets, return
on common equity, return on total capital, and shareholder value added, total
shareholder return, common stock price appreciation, total shareholder return
relative to a defined marketplace, receivables growth, debt to equity ratios,
earnings to fixed charges ratios, introduction of new products and/or services,
or developing and/or implementing action plans or strategies.
The foregoing criteria shall have any reasonable definitions that the Committee
may specify at the time such criteria are adopted, which may include or exclude
any or all of the following items as the Committee may specify or such other
items as the Committee may specify: extraordinary, unusual or non-recurring
items; effects of accounting changes; effects of currency fluctuations; effects
of financing activities (e.g., effect on earnings per share of issuance of
convertible debt securities); expenses for restructuring or productivity
initiatives; other non-operating items; spending for or other effects of
acquisitions; effects of divestitures; and effects of litigation activities and
settlements. Any such performance criterion or combination of such criteria may
apply to the participant’s award opportunity in its entirety or to any
designated portion or portions of the award opportunity, as the Committee may
specify.
5. Awards
Participating employees’ individual awards may vary as a percentage of their
Participating Salaries, based on both the funding approved by the Committee and
on the participant’s business unit, department, position, performance and
contribution, or on other factors, as determined in the sole discretion of the
Company. Participating Salary is defined as the product of the participant’s
total base salary paid during a given Incentive Plan period, multiplied by the
participant’s incentive pay percentage, at maximum funding. Absent Committee
approval to the contrary, aggregate awards under

 



--------------------------------------------------------------------------------



 



an Incentive Plan for any period may not exceed 100% of the Participating
Salaries of participants in such Incentive Plan for such period, as determined
by the Committee.
6. Employment Requirement
A participant’s award under any Incentive Plan for any period shall be
contingent on (i) continued employment by the Company, its subsidiaries and
affiliates during all or part of such period, and (ii) continued employment by
the Company through the relevant award payment date. Notwithstanding the
preceding sentence:

  (a)   participants beginning employment at the Company three (3) months or
less prior to an award payment date will generally not be eligible to receive an
award;     (b)   in the event of a change of control of the Company (as
determined by the Committee) followed by a participant’s involuntary termination
during such Incentive Plan period, an incentive award shall be paid to the
participant under the Incentive Plan at the higher of (a) one half (1/2) of the
maximum award available for such participant for such period (as determined by
the Committee), or (b) the award that would have been earned by the participant
based on projected Company performance for the full period, determined by the
Committee at the time the change of control occurs. Such incentive award shall
be paid to the participant as soon as reasonably practicable following the
participant’s involuntary termination, but in no event later than the 15th day
of the third month following the end of the calendar year in which the
participant’s involuntary termination occurred; and     (c)   in the event that
the employment of a participant otherwise eligible for an incentive award is
involuntarily terminated by the Company after the end of a plan period, but
before the related award payment date for that plan period, other than a
termination based on such participant’s commission of a crime or an act of fraud
or dishonesty, material violation of Company policy or gross insubordination or
misconduct, the participant shall remain entitled to receive the full amount of
the award he or she otherwise would have actually earned under the Incentive
Plan in such plan period had he or she remained a Company employee through the
award payment date, payable on the award payment date; provided, however, that
in no event shall such award be paid to the participant later than the 15th day
of the third month following the end of the calendar year in which the
participant was involuntarily terminated.

A participant whose employment terminates prior to the end of a period or an
award payment date for any reason not excepted above shall not be entitled to
any award under any Incentive Plan for that period.
Notwithstanding (b) and (c) above, in the event that a participant is subject to
an employment agreement, change of control agreement or other severance
arrangement that provides that any severance benefits payable pursuant to such
agreement and/or any other

 



--------------------------------------------------------------------------------



 



severance payments or separation benefits, in each case which may be considered
deferred compensation under Section 409A of the Internal Revenue Code of 1986,
as amended, and the final regulations and any other guidance promulgated
thereunder, as they each may be amended from time to time (“Section 409A”), will
be subject to a six (6) month delay in the event that the individual is a
“specified employee” within the meaning of Section 409A at the time of the
individual’s termination of employment, then any incentive award payments that
are payable hereunder upon such individual’s involuntary termination shall also
be subject to such six (6) month delay, and will accrue during such six
(6) month period and become payable in a lump sum payment on the date six
(6) months and one (1) day following the date of the individual’s termination of
employment, in accordance with the employment agreement, change of control
agreement or other severance arrangement.
7. Payment of Awards
Except as provided otherwise in an Incentive Plan or by the Committee, payment
of each award under this Incentive Plan for any period shall be contingent upon
a determination by the Committee that the performance goals and employment
conditions applicable to such award have been satisfied. Unless and until the
Committee so determines, such award shall not be paid. Unless the Committee
provides otherwise, (a) earned awards shall be paid promptly following such
determination, and (b) such payment shall be made in cash, Company stock or
other form of consideration selected by the Committee in its sole discretion
(subject to any payroll tax withholding the Company may determine applies in its
sole discretion). Notwithstanding the foregoing, and except as provided in the
last paragraph of Section 6, in no event shall earned awards be paid later than
the 15th day of the third month following the end of the calendar year in which
the award was earned.
8. Amendment or Termination
The Committee may amend, modify or terminate the terms contained herein or in
any Incentive Plan at any time in its sole discretion. Absent Committee approval
to the contrary, no such amendment or termination shall have the effect of
accelerating any award under any Incentive Plan or causing an award to become
payable.
9. Interpretation and Construction
No provision hereof or of an Incentive Plan, nor the selection of any eligible
employee to participate in an Incentive Plan, shall constitute an employment
agreement or affect the duration of any participant’s employment, which shall
remain “employment at will” unless an employment agreement between the Company
and the participant specifically provides otherwise. Both the participant and
the Company shall remain free to terminate employment at any time to the same
extent as if no Incentive Plan had been adopted.

 



--------------------------------------------------------------------------------



 



10. Governing Law
The terms of each Incentive Plan (as augmented by the term contained herein)
shall be governed by the laws of the State of Delaware, without reference to the
conflicts of laws principles of that state.

 